Citation Nr: 0911967	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  04-14 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an increased evaluation for lower back 
strain prior to September 23, 2003, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for lower back 
strain beginning September 23, 2003, currently evaluated as 
20 percent disabling.  

3.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
10 percent disabling prior to March 13, 2008.  

4.  Entitlement to an evaluation greater than 60 percent for 
COPD beginning March 13, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw


INTRODUCTION

The Veteran served on active duty from October 1946 to 
October 1949, and from August 1950 to September 1953.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in February 2003 and June 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, in which 10 percent evaluations 
were confirmed and continued for low back strain superimposed 
on spina bifida occulta, and COPD, respectively.  

In a March 2004 rating decision, the RO granted a 20 percent 
evaluation for the service connected low back strain, 
effective in September 2003.  As this increased rating does 
not constitute a full grant of all benefits possible, and as 
the Veteran has not withdrawn his claim, the issue concerning 
entitlement to an increased rating for lower back strain 
remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified before the undersigned Veterans Law 
Judge in December 2006.  A transcript of the hearing is 
associated with the claims file.

These claims were remanded in March 2007 to obtain additional 
treatment records and afford the Veteran additional VA 
examination.  The requested development having been 
completed, these claims are now again before the Board. 


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's lower back 
disability was manifested by no more than slight limitation 
of motion.  There were no findings of ankylosis, residuals of 
vertebral fracture or deformed vertebrae, muscle spasm, or 
recurring attacks of intervertebral disc syndrome.

2.  Beginning September 26, 2003, the Veteran's lower back 
disability was manifested by no more than moderate limitation 
of motion or forward flexion of the lumbar spine measured at 
50 degrees at its most limited.  There were no findings of 
ankylosis, residuals of vertebral fracture or deformed 
vertebrae, listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, narrowing or irregularity of joint 
space, abnormal mobility on forced motion, recurring attacks 
of intervertebral disc syndrome no more than moderate without 
evidence of incapacitating episodes requiring prescribed bed 
rest, and no findings of other neurological symptomatology.

3.  Prior to March 13, 2008, the Veteran's COPD was 
manifested by findings of 55 percent predicted Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
method (DLCO(SB)) at its lowest with Forced Expiratory Volume 
in one second (FEV-1) at 82 percent predicted and ratio of 
Forced Expiratory Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) at 101 percent predicted at their lowest 
absent findings of pulmonary hypertension, right ventricular 
hypertrophy or cor pulmonale, and no findings that the 
Veteran requires daily outpatient oxygen therapy.

4.  Beginning March 13, 2008, the Veteran's COPD was 
manifested by findings of 47 percent predicted DLCO at its 
lowest with FEV-1 at 37 percent predicted and FEV-1/FVC at 94 
percent predicted at their lowest.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for lower back strain prior to September 26, 2003 are not 
met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (effective prior to 
September 26, 2003).

2.  The criteria for an evaluation greater than 20 percent 
for lower back strain beginning September 26, 2003 are not 
met.  38 U.S.C.A. §1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.321, 4.1 - 4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5235 through 4243 (effective September 26, 
2003).

3.  The criteria for a 60 percent evaluation, and no greater, 
for COPD are met prior to March 13, 2008.  38 U.S.C.A. §1155 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 4.1 - 4.16, 
4.97, Diagnostic Code 6604 (2008).

4.  The criteria for a 100 percent evaluation for COPD are 
met beginning March 13, 2008.  38 U.S.C.A. §1155 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.321, 4.1 - 4.16, 4.97, Diagnostic 
Code 6604 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

For an increased evaluation claim, VA must, at a minimum, 
notify a claimant that, (1) to substantiate an increased-
rating claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Such notice was not provided in this case.  However, although 
the appellant received inadequate preadjudication notice 
concerning his claims for increased evaluations, and that 
error is presumed prejudicial, the record reflects that the 
purpose of the notice was not frustrated.  Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007); Vazquez-Flores, 
supra.

In March 2004 and April 2004 letters, the RO stated that to 
establish entitlement to increased ratings for his service-
connected disabilities, the evidence must show that his 
condition "has gotten worse."  The letter also explained 
that the VA was responsible for (1) requesting records from 
Federal agencies, (2) assisting in obtaining private records 
or evidence necessary to support his claim, and (3) providing 
a medical examination if necessary.  Additional VCAA notice 
was provided in March 2006 and, after the claim was remanded 
in March 2007, in April 2007.

Rating decisions, statements of the case, and supplemental 
statements of the case, throughout, provided in aggregate the 
criteria for next higher disability evaluations under the 
applicable diagnostic codes.  Statements of the case and 
supplemental statements of the case provided the requirements 
for an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 41.0, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Subsequent supplemental statements of the 
case further provided notification of the requirements when 
the criteria governing evaluation of spine disorders was 
revised.  Additional VCAA notice concerning the assignment of 
effective dates and evaluations was provided in March 2006.  
Moreover, the record shows that the appellant was represented 
throughout the adjudication of his claims, first by a 
Veterans' Service Organization and its counsel, and 
subsequently by a private attorney.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have 
understood from the information that VA provided to the 
appellant what was necessary to substantiate his claims for 
higher evaluations and initial higher evaluations, and, as 
such, that he had a meaningful opportunity to participate in 
the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
supra.

VA has obtained VA and private treatment records, assisted 
the Veteran in obtaining other evidence, afforded the Veteran 
physical examinations, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Evaluations

Disability ratings are intended to compensate for impairment 
in earning capacity due to a service-connected disorder.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, 
and to resolve any reasonable doubt regarding the extent of 
the disability in the Veteran's favor, 38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In determining a disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. §§ 4.40, 4.45, and 
4.59.  See also, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Lower Back Strain Superimposed on Spina Bifida Occulta

The Veteran was service connected for low back strain 
superimposed on spina bifida occulta in a February 1973 
rating decision.  The disability was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
effective in February 1973.  In a March 2004 rating decision, 
the RO increased the evaluation to 20 percent, apparently 
under the new criteria, as the decision indicated the 
increased evaluation was being granted based on increased 
limitation of motion with pain and scoliosis effective on the 
date of the change in regulations governing the evaluation of 
spine disabilities, September 26, 2003.  The 20 percent 
evaluation has been confirmed and continued to the present.

Rating criteria governing the evaluation of spine 
disabilities were revised effective September 23, 2002 and 
September 26, 2003.  The regulations in effect at the time 
the Veteran appealed the evaluation initially assigned his 
lower back disabilities, prior to September 23, 2002, 
afforded a 20 percent evaluation under Diagnostic Code 5295, 
which contemplated lumbosacral strain, afforded a 20 percent 
evaluation for lumbosacral strain characterized by muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position; and a 40 percent 
evaluation for severe systems with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritis changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A 20 percent evaluation was afforded under Diagnostic Code 
5292 for moderate limitation of motion, and a 40 percent 
evaluation for limitation of motion that was severe.  An 
additional 10 percent was provided for demonstrable deformity 
of a vertebral body.

Higher evaluations were also afforded for ankylosis of the 
lumbar spine at a favorable angle (40 percent) or an 
unfavorable angle (50 percent) under Diagnostic Code 5289.  A 
60 percent evaluation was afforded for favorable ankylosis of 
the entire spine under Diagnostic Code 5286.  A 60 percent 
evaluation was also afforded for residuals of vertebral 
fracture without cord involvement under Diagnostic Code 5285.

See 38 C.F.R. § 4.71a, effective prior to September 26, 2003.

Diagnostic Code 5293, covering intervertebral disc disease, 
allowed for the assignment of a 20 percent evaluation for 
moderate recurring attacks of the condition involving 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  A 40 percent evaluation 
contemplated severe recurring attacks with intermittent 
relief.  A 60 percent evaluation was afforded for pronounced, 
recurring attacks with persistent symptoms and little 
intermittent relief.  See 38 C.F.R. § 4.71a, effective prior 
to September 23, 2002.

Under the criteria revised effective September 23, 2002, 
Diagnostic Code 5293 instructed that symptoms of 
intervertebral disc syndrome shall be evaluated on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. Section 4.25 separate 
evaluations of chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Note (1) following Diagnostic Code 5293 reflects that for the 
purposes of evaluations under that code, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

Note (2) following Diagnostic Code 5293 reflects that when 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated under the criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Neurological disabilities are to be separately evaluated 
using criteria of the most appropriate neurological 
diagnostic code or codes.

See 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002.

Effective September 26, 2003, rating criteria for 
musculoskeletal disabilities were again revised, and provided 
a General Rating Formula for Disease and Injuries of the 
Spine.  These revised criteria require that a back disability 
be evaluated under whichever method results in the higher 
evaluation, when all disabilities are combined, under 38 
C.F.R. Section 4.25, and the spine is to be evaluated with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the General Rating Formula, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluated is assigned for forward 
flexion of the thoracolumbar spine at 30 degrees or less or 
for favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent evaluation may be assigned for unfavorable 
ankylosis of the entire thoracolumbar pine.  A 100 percent 
evaluation is afforded for unfavorable ankylosis of the 
entire spine.

Note (1) following the General Rating Formula stipulates that 
any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be evaluated separately, under an appropriate 
diagnostic code.  Note (2) reflects that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are from zero to 30 degrees each, 
and left and right lateral rotation are zero to 30 degrees 
each.  Note (4) indicates that range of motion measurements 
should be rounded to the nearest five degrees.  Note (5) 
stipulates that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension and the ankylosis 
results in one or more of the following:  difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurological symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5242, effective September 26, 
2003.

The criteria concerning intervertebral disc syndrome rated on 
the basis of incapacitating episodes remained the same but 
were reclassified as Diagnostic Code 5243.  To warrant an 
evaluation greater than 10 percent based on intervertebral 
disc syndrome, there most be medical evidence that the 
Veteran's degenerative disc disease of the lumbar spine is 
manifested by incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks (20 percent), of at least four weeks but 
less than six weeks (40 percent) or of at least six weeks (60 
percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective prior to September 26, 2003, and Diagnostic Code 
5243, effective September 26, 2003.

Where a law or regulation changes during the pendency of a 
claim for an increased rating, VA must consider whether the 
revised or the old criteria are more favorable to the 
Veteran.  If the revised version of the regulation is more 
favorable, however, the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of the change.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000); see also 38 C.F.R. §3.114.

In the present case, the medical evidence does not support an 
evaluation greater than 10 percent prior to September 26, 
2003 or an evaluation greater than 20 percent beginning 
September 26, 2003 under either the old or the new criteria.

Prior to September 26, 2003

VA and private treatment records show complaints of lower 
back pain with radiculopathy and complaints of numbness and 
tingling in the lower back.  He was treated with prescribed 
medication including Darvocet.  These records also show, 
however, that during this time he was observed to ambulate 
with a normal, stable gait.  He was noted to have a history 
of peripheral neuropathy due to alcohol abuse and to have 
sustained a fall in 2001.  

VA examination conducted in January 2003 shows that the 
Veteran presented able to ambulate without signs of pain or 
limping.  The examiner found mild tenderness on deep 
palpation in the lumbosacral but no muscle atrophy beyond 
that usual for the Veteran's age. Also, there was no 
cyanosis, clubbing, swelling, or effusion in any aspect of 
his extremities.  Patellar reflexes were measured at 1 of 4, 
bilaterally, but ankle jerks were measured at zero due to 
peripheral neuropathy most likely secondary to previous 
alcohol abuse.  Range of lower back motion was measured at 95 
degrees flexion with no pain or discomfort, extension at 30 
degrees with only some discomfort, 30 degrees bilateral 
lateral flexion with no pain or discomfort and 40 degrees 
bilateral rotation with only some mild discomfort.  Straight 
leg raising was negative, bilaterally.  The examiner found no 
gross sensory deficit, and lower extremity strength was 
measured at 5 of 5.  The Veteran was found to exhibit no gait 
abnormalities.

X-rays taken in April 2001 were reported to show slight 
scoliosis with convexity to the right and absence of fusion 
of the lamina at S1.  Vertebral bodies, intervertebral disks 
and facets appeared normal.  The radiologist recorded an 
impression of aortic sclerosis, slight scoliosis, congenital 
anomaly consistent with absence of fusion of the lamina at 
S1.  Computed tomography (CT) scan was reported to show 
sclerosis and some irregularity of L4 and L5 facet on the 
left.  Disc spaces, vertebral bodies, and intervertebral 
discs were otherwise normal and intact.  The radiologist 
recorded an impression of considerable arteriosclerosis, 
arthritis changes of L4 and L5 on the left, otherwise, 
essentially normal.  

The examiner diagnosed residuals of congenital spina bifida 
occulta with secondary episodic back strain secondary to mild 
osteroarthritis of the lumbar spine at L4 and L5.

The medical evidence shows no findings of muscle spasm or 
loss of lateral spine motion.  These findings take into 
consideration pain and pain on motion but reflect no more 
than mild limitation of motion of the lumbar spine.  The 
findings do not demonstrate that the Veteran manifested or 
complained of recurring attacks of intervertebral disc 
syndrome more than mild in severity, or of ankylosis.  Also, 
the medical evidence shows no clinical findings of fractured 
or deformed vertebral bodies.  Finally, while the Veteran 
complained of numbness and tingling in his lower spine, and 
has been found to exhibit peripheral neuropathy, this has 
been attributed to his past alcohol abuse.  The Veteran is 
not service-connected for peripheral neuropathy and these 
manifestations will not be considered herein.  The medical 
evidence does not establish that the Veteran manifests other 
neurological findings that are attributable to his service 
connected lower back disability.  Rather, January 2003 VA 
examination reflected no gross sensory deficit.  Lower 
extremity strength was measured at 5 of 5, and the Veteran 
was found to exhibit no gait abnormalities.  

Consequently, the preponderance of the evidence is against 
the assignment of an evaluation greater than 10 percent under 
Diagnostic Codes 5295, 5292, 5285, 5286, 5289, prior to 
September 26, 2003 and Diagnostic Code 5293 prior to 
September 23, 2002.

Concerning the criteria revised effective September 23, 2002, 
the medical evidence does not show that the Veteran's lower 
back disability was manifested by incapacitating episodes 
prescribed bed rest by a physician during this time period.

Consequently, the preponderance of the evidence is against 
the assignment of an evaluation greater than 10 percent under 
Diagnostic Code 5293, beginning September 23, 2002.

Criteria revised effective September 26, 2003 are not 
considered during this time period, as the revised criteria 
cannot be applied prior to their effective date. See 38 
U.S.C.A. § 5110(g); VAOPGCPREC 3-2000 (Apr. 10, 2000).

Beginning September 26, 2003

VA and private treatment records continue to show complaints 
of and treatment for lower back problems, pain with 
radiculopathy and complaints of neurological deficit in the 
lower extremities treated with prescribed medications, a TENS 
unit, and injections.  During this time, he was shown to use 
a cane and to limp.  In addition, he continued to receive 
treatment for peripheral neuropathy, now described as severe.  
He also complained of right leg numbness and tingling 
subsequent to coronary artery bypass times two, where the 
donor site was the right lower extremity.  Clinical findings 
shows some mild canal stenosis and kyphosis.

VA examination conducted in September 2005 show the Veteran 
used a cane to ambulate but exhibited otherwise normal 
posture and gait.  The examiner found no atrophy, ankylosis, 
spasm, guarding, or weakness.  Range of lumbar spine motion 
was measured at 50 degrees forward flexion, 25 degrees 
extension, 30 degrees bilateral lateral flexion, and 40 
degrees bilateral lateral rotation and its most limited, with 
consideration for pain and repetitive motion.  Motor was 
measured at 5 of 5, sensation was found to be normal, and 
deep tendon reflexes were found to be equal, bilaterally.  
Mild kyphosis was observed, but no other spinal abnormality 
was found.  

Magnetic Resonance Imaging (MRI) results showed normal 
vertebral bodies, but disc desiccation at all levels with 
disc bulge at L2-3, L4-5, and L5-S1.  There was no canal 
stenosis, and the impression was of moderate degenerative 
disc disease most pronounced at L2-3 and L5-S1.  Results of 
X-rays showed fairly good preservation of the vertebral 
bodies and disc spaces with mild degenerative facet 
arthroplasty at L5-S1 and spina bifida occulta at S1.

The examiner diagnosed chronic low back strain secondary to 
degenerative disc disease at L2-3, L3-4, L4-5 and L5-S1 
without evidence of radiculopathy.

VA examination conducted in July 2008 reveals that the 
Veteran walked with a non antalgic gait using a cane.  The 
examiner observed no muscle spasm, tenderness along the 
paraspinous muscle, or obvious deformity in the curvature of 
the lumbar spine.  No kyphoscoliosis or pectus excavatum was 
detected.  Range of motion was measured at 50 degrees forward 
flexion, 20 degrees extension, 15 degrees bilateral lateral 
flexion and 20 degrees bilateral lateral rotation at its most 
limited with consideration for pain and upon repetitive 
motion.  Single leg raising was found to be negative, and the 
examiner found no evidence of muscle atrophy.  Motor strength 
was measured at 5 of 5, and sensation was intact to light 
touch, vibratory, and position sense.  Sensation was intact 
to pinprick on the left only.  Deep tendon reflexes were 
measured at 1 of 4 in the left knee and 2 of four in the 
right knee, and 1 of 4 in the ankles, bilaterally.  

Results of X-rays revealed mild degenerative spondylosis and 
arthritic changes.  Results of MRI showed moderate 
degenerative disk disease, described as most pronounced at 
L3-L4, L5-S1.

The examiner diagnosed chronic low back pain associated with 
degenerative disc disease of the lumbar spine with no current 
evidence of radiculopathy.

Concerning the new criteria, the limitation of flexion motion 
of the lumbar spine is greater than 30 degrees, and there are 
no findings of ankylosis-either favorable or unfavorable, 
deformed or fractured vertebrae.  Also, while the medical 
evidence shows continued complaints of and treatment for 
peripheral neuropathy, these findings, as noted above, have 
been attributed to past alcohol abuse and heart surgery.  The 
Veteran is, as mentioned above, not service-connected for 
peripheral neuropathy and these manifestations will not be 
considered herein.  The medical evidence thus shows no 
manifestations that warrant a separate, compensable 
evaluation under Note (1).  The medical evidence further does 
not show that the Veteran has been put on bed rest by a 
doctor for incapacitating symptoms that have had a total 
duration of four weeks or greater.

Concerning the old criteria, the medical evidence does not 
show findings of limitation of lumbar spine motion that is 
greater than moderate.  There are no findings of ankylosis-
either favorable or unfavorable, deformed or fractured 
vertebrae.  The medical evidence shows that the Veteran used 
a cane to ambulate and that he has evidenced scoliosis, but 
the medical evidence does not show listing of the whole spine 
to the opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, narrowing or 
irregularity of joint space, or abnormal mobility on forced 
motion.  The medical evidence does not demonstrate that the 
Veteran's lower back disability is manifested by recurring 
attacks of intervertebral syndrome that are more than 
moderate with intermittent relief.

Consequently, the preponderance of the evidence is against 
the assignment of an evaluation greater than 20 percent under 
Diagnostic Code 5235 through 5243 (beginning September 23, 
2002 and September 26, 2003) and under Diagnostic Codes 5295, 
5292, 5285, 5286, 5289 (prior to September 26, 2003) and 
Diagnostic Code 5293 (prior to September 23, 2002).

The Board has also considered whether this case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-scheduler consideration under 38 C.F.R. 
§ 3.321 (b). The Court has held that the threshold factor for 
extra-scheduler consideration is a finding on the part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the Rating Schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.

COPD

The Veteran was service connected for COPD in a February 1973 
rating decision.  The disability was evaluated as 10 percent 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6699-6802, 
effective in February 1973.  In a June 2004 rating decision, 
the RO confirmed and continued the evaluation as 10 percent 
disabling under Diagnostic Code 6604.  The 10 percent 
evaluation has been confirmed and continued to the present.

The criteria governing the evaluation of respiratory 
disorders contemplates a 10 percent evaluation under 
Diagnostic Code 6604 for FEV-1 of 71 to 80 percent predicted, 
or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) at 66 to 80 
percent predicted.  A 30 percent evaluation is afforded for 
FEV-1 of 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 
percent, or DLCO (SB) at 56 to 65 percent predicted.  A 60 
percent evaluation is warranted for FEV-1 of 40 to 55 percent 
predicted, or FEV-1/FVC of 40-55 percent, or DLCO (SB) of 40 
to 55 percent predicted, or maximum oxygen consumption of 15 
to 20 ml/kg in (with cardiorespiratory limit).  A 100 percent 
evaluation is afforded for FEV-1 less than 40 percent of 
predicted value, or FEV-1/FVC less than 40 percent, or DLCO 
(SB) less than 40 percent predicted, or maximum exercise 
capacity less than 15 ml/kg in oxygen consumption (with 
cardiac or respiratory limitation), or cor pulmonale (right 
heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episodes of acute respiratory failure, 
or requiring outpatient oxygen therapy.  See 38 C.F.R. § 
4.97, Diagnostic Code 6604.

The Final Rule Supplementary Information accompanying the 
above regulations, which became effective September 5, 1996, 
indicates that the test results to be used in determining the 
appropriate ratings are those produced after optimum therapy, 
i.e., post-bronchodilator.  See Final Rule Supplemental 
Information 61 Fed. Reg. at 46,720, 46, 723 (Sept. 5, 1996).

However, effective October 6, 2006, VA added provisions that 
clarify the use of PFT results in evaluating respiratory 
conditions.  See 71 Fed. Reg. 52,459-01 (Sept. 6, 2006) 
(codified at 38 C.F.R. § 4.96(d)).  38 C.F.R. § 4.96(d), 
titled "Special provisions for the application of evaluation 
criteria for diagnostic codes 6600, 6603, 6604, 6825-6833, 
and 6840-6845" has seven provisions.  If a DLCO(SB) test is 
not of record, evaluation should be based on alternative 
criteria as long as the examiner states why the DLCO(SB) test 
would not be useful or valid in a particular case. When the 
PFT results are not consistent with clinical findings, 
evaluation should generally be based on the PFT results.  
Post-bronchodilator studies are required when PFTs are done 
for disability evaluation purposes with some exceptions; when 
evaluating based on PFT results.  Post-bronchodilator results 
are to be used unless they are poorer than the pre-
bronchodilator results, than the pre-bronchodilator values 
should be used for rating purposes.  When the results of 
different PFTs (FEV-1, FVC, etc.) are disparate, the test 
results that the examiner states most accurately reflects the 
level of disability should be used for evaluation, and if the 
FEV-1 and the FVC are both greater than 100 percent, a 
compensable evaluation based on a decreased FEV-1/FVC ratio 
should not be assigned.

The Board notes that the above regulatory changes pertinent 
are non-substantive in nature, and merely interpret already 
existing law.  Given the non-substantive nature of the 
regulatory changes, the Board finds that, although the text 
of these regulatory changes was not included in the October 
2008 supplemental statement of the case, the Veteran will not 
be prejudiced by review of the PFT results in light of these 
explanatory regulations.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Prior to March 13, 2008

Pulmonary Function Tests (PFTs) conducted in 2002, 2004, and 
2005 reflect DCLO (SB) scores at 71 percent predicted in 
2002, 67 percent in 2004, and 55 percent in 2005.  FEV-1 was 
measured at 82 percent predicted in 2002, 86 percent in 2004, 
and 82 percent in 2005.  FEV-1/FVC was measured at 104 
percent in 2002, 101 percent in 2004, and 109 percent in 
2005.  It is noted that VA examinations showed findings of 
mild diffusion defect in 2004, but moderately severe 
diffusion defect in 2005.  In 2004, minimal obstructive 
airways disease and minimal restriction, parenchymal was 
found.  In 2005, moderate obstructive airways disease with 
probably restriction was found.  The finding of DLCO (SB) at 
55 percent during this time period reasonably warrants a 60 
percent evaluation under the criteria.

A 100 percent evaluation is not warranted as the DLCO (SB) 
did not measure less than 40 percent predicted during this 
time period.  FEV-1 was measured at 82 percent predicted at 
its lowest, and FEV-1/FVC was measured at 101  percent at its 
lowest.  VA examinations conducted in April 2004 and 
September 2005 reflect no findings of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  Also, 
while VA and private treatment records show that the Veteran 
received treatment for his respiratory condition during this 
time period, he was not found to have episodes of acute 
respiratory failure or to require outpatient oxygen.

Accordingly, the medical evidence warrants a 60 percent 
evaluation, but no more, for COPD under Diagnostic Code 6604 
prior to March 13, 2008.  

Beginning March 13, 2008

PFTs conducted on March 13, 2008 reflect a DCLO (SB) scores 
at 47 percent predicted.  FEV-1 was measured at 37 percent 
predicted, and FEV-1/FVC was measured at 94 percent.  It is 
noted that VA examinations showed findings of minimal 
obstructive airway disease, but moderately severe 
restriction, interstitial, and severe diffusion defect in 
2008.  The findings of FEV-1 at 37 percent predicted warrants 
a 100 percent evaluation.  The DLCO (SB) at 47 percent 
predicted, reduced from 55 percent predicted in 2004, lends 
support to this finding.

Accordingly, the medical evidence warrants a 100 percent 
evaluation for COPD under Diagnostic Code 6604 beginning 
March 13, 2008.

Summary

The Veteran genuinely believes that his lower back disability 
and COPD condition are worse than have been evaluated.  His 
factual recitation as to the extent of his back and 
respiratory disabilities-including his testimony before the 
local RO hearing officer in September and December 2004, and 
before the undersigned Acting Veterans Law Judge in December 
2006-is accepted as true.  Increased evaluations have, in 
part, been granted based on this testimony and findings in 
the medical evidence.  However, as a layperson, lacking in 
medical training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the extent of his 
currently manifested lower back and respiratory disabilities 
and his views are of no probative value.  Also, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed findings and diagnoses 
provided by the medical professionals who have treated and 
examined his lower back and respiratory disabilities, 
including interpreting the clinical findings presented in the 
medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006)).

In evaluating the Veteran's service-connected lower back 
disability, the Board considered the disabling effects of 
pain and pain on motion, and pain on repetitive motion as 
indicated in the above discussions. See DeLuca, supra. The 
Veteran's complaints of pain and pain on motion and 
repetitive motion and examiner's observations of pain and 
painful motion were considered in the level of impairment and 
loss of function attributed to the lower back disability.

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered.  
However, the medical evidence does not support staged 
evaluations other than those already assigned in the present 
case. See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

ORDER

An evaluation greater than 10 percent for lower back strain 
prior to September 26, 2003 is denied. To this extent, the 
appeal is denied.

An evaluation greater than 20 percent for lower back strain 
beginning September 26, 2003 is denied.  To this extent, the 
appeal is denied.

An evaluation of 60 percent, and no greater, for COPD is 
granted prior to March 13, 2008.  To this extent, the appeal 
is allowed.

An evaluation of 100 percent for COPD is granted beginning 
March 13, 2008.  To this extent, the appeal is allowed.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


